Citation Nr: 0817464	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant qualifies as a surviving spouse of the 
veteran who is eligible to receive Department of Veterans 
Affairs (VA) Dependency and Indemnity Compensation (DIC) 
benefits.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1964 to June 
1973.  The appellant seeks recognition as the surviving 
spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs Regional Office (RO) in Oakland, 
California, denying the appellant's claim for DIC benefits 
because she did not qualify as a surviving spouse.  


FINDINGS OF FACT

1.  The veteran and the appellant were married on April [redacted], 
2004.  

2.  The veteran died on December [redacted], 2004.  


CONCLUSION OF LAW

The criteria for eligibility to receive VA DIC benefits as a 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.54, 3.102 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Eligibility for DIC Benefits

The veteran left active military service in June 1973.  The 
appellant moved in with the veteran in Mississippi on 
December [redacted], 2003.  They then acquired a Tennessee marriage 
license, and were married on April [redacted], 2004.  The veteran 
subsequently died from a nonservice-connected disorder on 
December [redacted], 2004.  The appellant is now seeking DIC benefits 
as the veteran's surviving spouse, to include as under a 
theory of common law marriage.  The Board finds that the 
evidence establishes that the appellant's claim is barred as 
a matter of law.  

The laws dictate that to be recognized as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA benefits, the appellant must be a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and has not remarried.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

Additionally, for a surviving spouse to qualify for benefits, 
additional factors must be established by the evidence.  DIC 
may be paid to a surviving spouse of a veteran who died on or 
after January 1, 1957, and who was married to the veteran:  
(1) before the expiration of 15 years after the termination 
of the period of service in which the injury or disease 
causing death was incurred, or aggravated; (2) for one year 
or more prior to the veteran's death; (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54.  

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C..A. § 103(c); 38 C.F.R. § 3.102.  

In this case, the facts are not in dispute, and the record 
shows that the veteran was separated from active service in 
June 1973.  The record further shows that the appellant 
married the veteran on April [redacted], 2004 - nearly 31 years after 
the veteran left active military service.  The record also 
establishes that the veteran and the appellant had no 
children together.  Finally, the record establishes that the 
veteran died on December [redacted], 2004.  The appellant has 
recognized the accuracy of this evidence, agreeing with these 
facts in a statement received by VA in November 2006 that was 
prepared by the appellant.

While the Board is sympathetic to the appellant's claim, her 
marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
benefits.  The evidence shows that they were married more 
than 15 years after the veteran's separation from active 
service, they were only married for 7 months and 2 days 
rather than for a full year prior to the veteran's death, and 
they bore no children together either before or during their 
marriage.  Therefore, the appellant fails to meet the 
eligibility requirements under the law.  

However, the appellant still contends that she is entitled to 
DIC under a theory of common law marriage because she moved 
in with the veteran before marrying him on December [redacted], 2003.  
The RO denied this argument, citing the fact that 
Mississippi, where the appellant and the veteran resided 
until the veteran's death, does not recognize common law 
marriage.  Miss. Code. Ann. § 93-1-15 (West 2007).  However, 
from the evidence of record, it appears that the law of 
Tennessee may govern in this situation.  The appellant's 
April 2004 marriage license is from McNairy County, 
Tennessee.  "If a license issued by a county clerk in 
Tennessee is used to solemnize a marriage outside Tennessee, 
such marriage and parties ... shall have the same status as if 
the marriage were solemnized in [Tennessee]."  Tenn. Code 
Ann. § 36-3-103 (West 2007).  Like Mississippi, Tennessee 
does not recognize a common law marriage from within its 
borders, but instead requires the parties obtain a license 
first.  Id; see also Lightsey v. Lightsey, 407 S.W.2d 684, 
685 (1966).  

Regardless of the fact that the appellant cannot establish a 
valid common law marriage, VA may still deem the marriage as 
valid for VA purposes.  The General Counsel held that lack of 
residence in a jurisdiction recognizing a common law marriage 
is not necessarily a bar to establishment of a common law 
marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  This is 
because under 38 C.F.R. § 3.52, the common law marriage could 
be "deemed valid" on the theory that the surviving spouse 
could have entered into the purported common law marriage 
without knowledge of the fact that there was an impediment to 
the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The 
impediment referred to here would be the jurisdiction's 
nonrecognition of a common law marriage.

For VA purposes, an otherwise invalid marriage may be 
"deemed valid" if certain conditions are met.  38 C.F.R. § 
3.52.  These conditions are: (a) the marriage occurred 1 year 
or more before the veteran died (or at any time if a child 
was born to them before or during the marriage); (b) the 
claimant must have entered into the marriage with no 
knowledge of the legal impediment, (c) the claimant must have 
cohabited with the veteran continuously from the date of 
marriage to the date of his death, and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to benefits.  

All 4 of the above criteria must be satisfied for VA to deem 
an otherwise invalid marriage as valid.  Here, the veteran 
and the appellant married on April [redacted], 2004.  The veteran 
subsequently died on December [redacted], 2004.  Therefore, criteria 
(a) is not met in that the veteran and the appellant were not 
married for 1 year or more before the veteran's death.  
Additionally, even if common law marriages were recognized by 
the appellant's jurisdiction, the appellant stated that she 
moved in with the veteran on December [redacted], 2003.  The veteran 
died on December [redacted], 2004, so a common law marriage would not 
have occurred 1 year or more before the veteran's death 
either.  

Therefore, the Board finds that basic eligibility to receive 
VA benefits as the veteran's surviving spouse is not 
warranted by law, and the appellant's claim of a common law 
marriage is without merit.  The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.


ORDER

As a matter of law, the appellant does not qualify as a 
surviving spouse of the veteran who may receive VA DIC 
benefits.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


